DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species: Species 1 shown in Figures 1-12D, Species 2 shown in Figures 13-21D, Species 3 shown in Figures 22-28, and Species 4 shown in Figures 31-41. The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species (e.g. the relative orientation of the plates and connection sections as well as their respective connects to the frame assembly). In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 33 and 44 is/are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations 
Claim Objections
Claim(s) 1, 5, 13, 15-16 and 44 is/are objected to because of the following informalities:
At line 5 of claim 1, “each bracket” should be replaced with “each of the brackets”.
At line 2 of claim 5, “each I-beam” should be replaced with “each said I-beam”.
At line 2 of claim 13, “of one of one” should be replaced with “of one”.
At line 4 of claim 15, “the flange” should be replaced with “a flange”.
At line 4 of claim 16, “the flange” should be replaced with “a flange”.
At line 1 of claim 44, “assembly a vehicle” should be replaced with “assembly of a vehicle”.
At line 5 of claim 44, “of a vehicle” should be replaced with “of the vehicle”.
At line 6 of claim 44, “of a vehicle” should be replaced with “of the vehicle”.
At line 7 of claim 44, “a rail or a crossmember of a vehicle” should be replaced with “the rail or the crossmember of the vehicle”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 44-45 and 52 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito et al. (JP 2003-252235).
In regards to claims 44-45 and 52, Ito et al. discloses the claimed limitations including a bracket for assembly a vehicle frame assembly, comprising:
a first plate, a second plate and a connection section connecting an interior end of the first plate to an interior end of the second plate and the connection section bridging an area between the first plate and the second plate,
wherein the first plate and the second plate are each configured such that upon installation of the vehicle frame assembly, the first plate and the second plate are able to engage and be secured to a rail or crossmember of the vehicle frame assembly and the connection section is configured for engaging a flange of the rail or the crossmember of the vehicle frame assembly located between the first plate and the second plate (Reference is made to Figures 1-4 and 6a-6b);

comprising a metal; and,
wherein the first plate and/or the second plate each comprise one or more apertures for receiving a fastener (Reference is made to Figures 1-4 and 6a-6b).

Claim(s) 44-46 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bachmann (US Publication 2010/0032990).
In regards to claims 44-46, Bachmann discloses a bracket for assembly a vehicle frame assembly, comprising:
a first plate, a second plate and a connection section connecting an interior end of the first plate to an interior end of the second plate and the connection section bridging an area between the first plate and the second plate,
wherein the first plate and the second plate are each configured such that upon installation of the vehicle frame assembly, the first plate and the second plate are able to engage and be secured to a rail or crossmember of the vehicle frame assembly and the connection section is configured for engaging a flange of the rail or the crossmember of the vehicle frame assembly located between the first plate and the second plate (Examiner notes that the “configured such” and “configured for” language does not require the actual engagements detailed only the ability to be engaged as recited) (Reference is made to Figure 1);
wherein the first plate is arranged in a plane that is perpendicular to a plane in which the second plate is arranged; and,
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11, 14 and 33-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Booher (US Patent 5,474,331) in view of Garceau et al. (US Publication 2007/0194564).
In regards to claims 1-11, 14 and 33-37, Booher discloses the claimed limitations including a vehicle frame assembly, comprising:
a plurality of crossmembers (18) arranged generally transversely and at least one rail (12,13) extending generally longitudinally with respect to the plurality of crossmembers;
a plurality of brackets (20) each for connecting the plurality of crossmembers to the at least one rail, wherein each bracket comprises a first plate (22), a second plate (24) and a connection section (25) connecting the first plate to the second plate, the connection section configured to bridge an area between the first plate and the second plate (Reference is made to Figures 5-9);

wherein the plurality of brackets are configured such that when the first plates are secured to the surface of the at least one rail, the second plates are secured to the surface of the plurality of crossmembers and when the first plates are secured to the surface of the plurality of crossmembers, the second plates are secured to the surface of the at least one rail (Reference is made to Figures 8-9); and,
wherein each of the crossmembers of the plurality of crossmembers is an I-beam having a web and flanges (Reference is made to Figure 13);
wherein each of the at least one rail is an I-beam or a C-beam having a web and flanges (Reference is made to Column 2, lines 60-65);
wherein the plurality of crossmembers and the at least one rail are I-beams, and each I-beam comprises a vertically oriented web having a first end and a second end and horizontally oriented flanges on the first end and the second end of the vertically oriented web (Reference is made to Figures 2-13);
wherein there are two rails (Reference is made to Figure 2);
wherein the plurality of crossmembers (18) are arranged so as to be substantially parallel and spaced apart in a first plane, the two rails are arranged so as to be substantially parallel and spaced apart in a second plane, and the first plane and the second plane are generally parallel to each other (Reference is made to Figures 1-2, 8 and 13);

wherein on an upper side of the assembly each of the brackets in the plurality of brackets connects a flange (indirectly) of one of the at least one rail to a web of one of the plurality of crossmembers (Reference is made to Figures 3-4 and 8);
wherein on a lower side of the assembly, each of the brackets in the plurality of brackets connects a web of one of the at least one rail to a flange of one of the plurality of crossmembers (Reference is made to Figure 13);
wherein on a lower side of the assembly, each of the plurality of brackets connects a flange of one of one of the plurality of crossmembers to a flange (indirectly) of one of the at least one rail (Reference is made to Figure 13);
wherein the first plate of each of the plurality of brackets is arranged in a plane that is perpendicular to a plane of the second plate, and wherein the connection section connects an interior end of the first plate to an interior end of the second plate (Reference is made to Figures 7-9); and,
further comprising assembling the vehicle frame assembly by stacking the plurality of crossmembers on the at least one rail (Reference is made to Figures 1-3, 8 and 13).

In regards to claims 1-11, 14 and 33-37, Booher discloses the claimed limitations excluding galvanization.

wherein the plurality of crossmembers and the at least one rail are pre-galvanized before the assembly is made (Examiner notes that “pre-galvanized” does not read over the prior art as it is directed to a method of making/forming and/or timing rather than the final apparatus as a whole and furthermore it not does not provide additional structural differences; additionally the limitation is not germane to the issue of patentability of the apparatus; nevertheless, Garceau et al. discloses pre-coating);
wherein the plurality of brackets are galvanized before assembly of the vehicle frame assembly (Examiner notes that the limitation is not germane to the issue of patentability of the apparatus; nevertheless, Garceau et al. discloses pre-coating).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the frame assembly of Booher in view of the teachings of Garceau et al. to include a galvanization of the rail and crossmembers since it is known to provide a coating such as galvanizing upon any and all frame components.
Examiner notes that while Garceau et al. discloses that pre-coating and then welding may not be desirable, it is old and well known in the art for the welding process to include a step of preparing any surface, which may include removing a coating prior to welding thereon, this would however not preclude the surrounding rail and member from being pre-coated.

Claim(s) 15-16, 21 and 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Booher in view of Garceau et al. as applied to claim(s) 1 and 14 above, and further in view of Ito et al. (JP 2003-252235).
In regards to claims 15-16, 21 and 38-39, Booher in view of Garceau et al. discloses the claimed limitations excluding the recited facing engagements and being attached via a plurality of fasteners (Examiner notes that Garceau et al. discloses brackets with fasteners as well). 
In regards to claims 15-16, 21 and 38-39, Ito et al. discloses a vehicle frame assembly wherein on an upper side of the assembly, a first plate of each of the plurality of brackets connects to a flange (indirectly) of one of the at least one rail and the second plate connects to a web (indirectly) of one of the plurality of crossmembers, and the connection section is in facing engagement with the flange of the one crossmember of the plurality of crossmembers (Reference is made to Figures 1-4 and 6a-6b);
wherein on a lower side of the assembly, the first plate of each of the plurality of brackets connects to a flange of one of the plurality of crossmembers and the second plate connects to a web of one of the at least one rail, and the connection section is in facing engagement with a flange of the one rail of the at least one rail (Reference is made to Figures 1-4 and 6a-6b); and,
wherein the first and second plates of each of the plurality of brackets are secured to either of the surfaces of the at least one rail or the surface of the plurality of crossmembers via a plurality of fasteners (Examiner notes that Paragraph 0034 recites alternatively utilizing bolts and nuts).
.

Claim(s) 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al., as applied to claim 44 above, in view of Garceau et al.
In regards to claim(s) 51, Ito et al. discloses the claimed limitations excluding galvanization.
Garceau et al. discloses a frame and method of assembly wherein the plurality of crossmembers and the at least one rail are galvanized (Reference is made to Paragraphs 0046).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the frame assembly of Ito et al. in view of the teachings of Garceau et al. to include a galvanization of the rail and crossmembers since it is known to provide a coating such as galvanizing upon any and all frame components.

Claim(s) 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bachmann, as applied to claim 44 above, in view of Garceau et al.
In regards to claim(s) 51, Bachmann discloses the claimed limitations excluding galvanization.

It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the frame assembly of Bachmann in view of the teachings of Garceau et al. to include a galvanization of the rail and crossmembers since it is known to provide a coating such as galvanizing upon any and all frame components.
Examiner notes that while Garceau et al. discloses that pre-coating and then welding may not be desirable, it is old and well known in the art for the welding process to include a step of preparing any surface, which may include removing a coating prior to welding thereon, this would however not preclude the surrounding rail and member from being pre-coated.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY J GOODEN JR whose telephone number is (571)272-5135.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Barry Gooden Jr./Primary Examiner, Art Unit 3616                                                                                                                                                                                                        
BARRY GOODEN JR
Primary Examiner
Art Unit 3616